DETAILED ACTION
	The Response filed 9 November 2020 has been entered.  Claims 1-7 and 9-22
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7 of the Response, filed 9 November 2020, with respect to claims 1, 13, and 14 have been fully considered and are persuasive.  The prior art rejections of claim 1, 13, and 14 have been withdrawn. 
The applicant argues with respect to claim 16 on pg. 7 of the Response that the limitations of preloading exceeding 700N and the glass frit inside a hole(s) in the stopper make claim 16 allowable.  However, as discussed in the allowable subject matter below, claim 16 was indicated as having allowable subject matter because of the combination of limitations recited, including the recitations of preloading exceeding 700N and glass fit inside a hole(s) in the stopper.
Drawings
The drawings were received on 9 November 2020.  These drawings are accepted.
Claim Objections
Claims 1-2 and 13 are objected to because of the following informalities:  
In claim 1, lines 10-11, it appears that the recitation of the at least one piezoelectric element “abating” an interior wall of the actuating end of the plunger doesn’t accurately describe the applicant’s device, wherein “abating” is 
In claim 2, lines 2-3, it is suggested that “the first end” be changed to --the first end of the housing--.
In claim 13, lines 9-10, it appears that the recitation of the at least one piezoelectric element “abating” an interior wall of the actuating end of the plunger doesn’t accurately describe the applicant’s device, wherein “abating” is understood to mean reduce or diminish.  It appears that “abating” could be changed to --abutting--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-7, 9-12, and 16-17 are rejected (wherein claims 2-7, 9-10, and 1 inherit their rejections because of their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 
In claim 1, last line, it is unclear whether “the second end” refers to the second end of the housing or the second end of the bellows.  As understood, the recitation refers to the second end of the housing.
In claim 11, it is unclear how the second end of the bellows could be sealed to the cap when the second end of the bellows was antecedently recited in claim 1 as being attached to the stopper.  As understood, the structure recited in claim 11 conflicts with the structure recited in claim 1.
In claim 11, it is unclear whether the introduction of “a second end” of the bellows introduces an end different from the “one end” or the “second end” of the bellows antecedently introduced in claim 1.  As understood, the two recitations of second ends of the bellows in the two claims refer to the same end of the bellows.
In claim 12, it is unclear whether the introduction of “a second end” of the bellows introduces an end different from the “one end” or the “second end” of the bellows antecedently introduced in claim 1.  As understood, the two recitations of second ends of the bellows in the two claims refer to the same end of the bellows.
Claim 16 recites the limitation "The valve actuator arrangement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation meant to introduce --A valve actuator arrangement--.
Claim 16 recites the limitation "the diaphragm" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the first recitation refers to a diaphragm that controls gas flow between an inlet and an outlet. 
Claim 16 recites the limitation "hole in the stopper" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to hole(s) in the stopper 140 through which electrical leads 110 pass and are sealed by a glass seal 111.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation in claim 12 of the bellows being attached at one end to the plunger and at a second end to the stopper is recited in lines 13-14 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 14-15 and 18-22 are allowed.
Claims 13 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any objections set forth in this Office action.
Claims 2-7, 9-12, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 14, the stopper comprising a recess forming a clearance between the stopper and the plunger such that that plunger is free to slide into the clearance.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 1, the bellows sealing inert gas within the plunger;
with regard to claim 13, the stopper comprising a recess forming a clearance between the stopper and the plunger such that that plunger is free to slide into the clearance; and
with regard to claim 16, the combination of the plunger extending outside of the housing, the piezoelectric body being positioned inside the plunger, the piezoelectric body being preloaded over 700N, a stopper compressed between 
Yamashita et al. (US 5,113,108) discloses in Fig. 10 an actuator comprising a piezoelectric element 3 that moves a plunger 74 in which the piezoelectric element 3 is disposed, and bellows 93, 931 extend from the plunger 74 to a cap/stopper (connected to the piezoelectric element 3 by adhesive layer 11) seals inert gas within the plunger 74.  However, Yamashita lacks a housing surrounding the piezoelectric element and separate from the bellows, and the inert gas being disposed within the plunger.
Sawada et al. (US 2010/0127196) discloses in Figs. 9-10 a valve actuator arrangement comprising: a tubular housing 13; a plunger 21 positioned inside the housing 13 and having an actuating extension and coupled to the diaphragm 9 (via spring 27 and stem 26), the plunger 21 configured to be slidable inside the housing 13; a piezoelectric body 16; a cap 19 fixedly attached to the tubular housing 13 and a stopper 17 compressed between the cap 19 and the piezoelectric body 16; electrical leads attached to the piezoelectric body 16 (shown in the drawings as extending through cap 19), the electrical leads passing through a hole in the stopper 17 and through a passage in the cap 19.  Sawada lacks the actuating extension of the plunger extending outside of the housing, the piezoelectric body being positioned inside the plunger, the piezoelectric body being preloaded over 700N, and the electrical leads being hermetically sealed by glass frit inside at least one hole in the stopper.  With regard to a preloading force over 700N, Sawada discloses a preloading spring 22, and although Sawada is silent with regard to the preloading force exerted by the spring 22, it would have been obvious to one having ordinary skill in the art to have the preloading 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753